Citation Nr: 0731468	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-36 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left hand 
disability, to include whether service connection can be 
granted.

(The appellant's motion to reverse or revise, based on clear 
and unmistakable error, a July 1962 Board of Veterans' 
Appeals (Board) decision which denied service connection for 
a left hand disability is the subject of a separate decision 
by the Board).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953, and from January 1955 to January 1958.

This appeal comes before the Board from a December 2003 
rating decision by the Atlanta, Georgia Regional Office (RO) 
of the United States Department of Veterans Affairs (VA).  In 
that decision, the RO denied the veteran's request to reopen 
a previously denied claim for service connection for a left 
hand disability.


FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement with a 
March 2000 rating decision denying reopening of a previously 
denied claim for service connection for a left hand 
disability.

2.  Since the March 2000 rating decision, the veteran has 
provided new testimony regarding an increase in disability in 
his left hand following an injury during service.

3.  No left hand disability was noted when the veteran was 
examined in 1951 for entry into service.

4.  Contracture of the fingers of the veteran's left hand was 
noted during his service.

5.  A laceration of the left hand in August 1956 resulted in 
increased impairment of the left hand.


CONCLUSIONS OF LAW

1.  The March 2000 rating decision denying reopening of a 
previously denied claim for service connection for a left 
hand disability is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Since the March 2000 rating decision, new and material 
evidence has been received.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2007).

3.  Left hand disability, with contracture of the fingers, 
was incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Request to Reopen Previously Denied Claim

In several rating decisions and one Board decision, VA has 
denied the veteran's claims for service connection for a left 
hand disability.  A final rating decision, or a Board 
decision, denying a claim shall be reopened if new and 
material evidence with respect to that claim is presented or 
secured.  38 U.S.C.A. §§ 5108, 7104(b).  The United States 
Court of Appeals for Veterans Claims (Court) has ruled that, 
if the Board determines that new and material evidence has 
been submitted, the case must be reopened and evaluated in 
light of all of the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In rating decisions dated in April 1959 and June 1961, the RO 
denied the veteran's claims for service connection for a left 
hand disability.  The veteran appealed the June 1961 rating 
decision to the Board, and the Board denied the claim in July 
1962.  The basis of the previous denial was that there was no 
evidence of an increase in the pre-existing left hand 
disability.  In March 1999, the veteran requested to reopen a 
claim for service connection for a left hand disability.  In 
a March 2000 rating decision, the RO denied reopening of the 
claim.  A rating decision becomes final when a claimant does 
not file a notice of disagreement (NOD) within one year after 
a decision is issued.  38 U.S.C.A. § 7105.  The veteran did 
not file an NOD with the RO's March 2000 rating decision.  
Therefore, that decision became final.  In June 2003, the 
veteran again requested to reopen a claim for service 
connection for a left hand disability.  The RO denied 
reopening of the claim in a December 2003 rating decision.  
The veteran appealed the December 2003 rating decision.

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The most recent final disallowance of the veteran's claim for 
service connection for a left hand disability was the March 
2000 rating decision.  The Board will consider whether new 
and material evidence has been submitted since that decision.

Service connection will be granted for disability resulting 
from disease or injury suffered incurred in service, or for 
aggravation in service of a preexisting disease or injury.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A veteran will 
be considered to have been in sound condition when examined 
and accepted for service, except as to disorders noted on 
entrance into service, or when clear and unmistakable 
evidence demonstrates that the disability existed prior to 
service and was not aggravated by service.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).  A preexisting injury or disease will be considered to 
have been aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

The evidence that was associated with the claims file in 
March 2000 included service medical records, VA and private 
medical records, and statements from the veteran and persons 
who know him.  Among the service medical records, the report 
of the veteran's initial enlistment examination contains a 
mark of normal for the condition of the upper extremities.  
Subsequent records from the veteran's first and second 
periods of service, however, reflect the veteran's reports 
that he sustained burns of both hands during childhood.  In 
1953 and 1955, practitioners who examined and treated the 
veteran noted contracture of his left hand.  In August 1956, 
the veteran sustained a serious laceration of the palm of his 
left hand.  He underwent treatment and evaluations for 
ongoing problems with that hand in 1956 and 1957.

After service, the veteran sought service connection for a 
left hand disability.  One person who knew the veteran wrote 
that the veteran's left hand was drawn before service, but 
was drawn to a greater extent after service.  On VA 
examination in March 1959, the veteran reported that a 
childhood burn injury of his left hand had produced scarring 
of the palm, and contraction deformities of all fingers 
except the thumb.  He reported that during service a 
laceration of the space between the left ring and little 
fingers had resulted in further contracture of the little 
finger, into a flexed position almost touching the palm.  
Later in 1959, the veteran's left little finger was amputated 
in hopes of improving function in the hand.  Nonetheless, in 
1960, a physician concluded that the hand was completely 
disabled.

The evidence that had been added to the claims file since 
March 2000 includes more recent statements from the veteran, 
including the veteran's testimony at a December 2006 Travel 
Board hearing at the RO, before the undersigned Acting 
Veterans Law Judge.  At the hearing, the veteran related that 
he had sustained burns of his left hand during childhood.  He 
indicated that the fingers of his left hand were contracted 
after the childhood burn injury, but that he was accepted 
into two separate periods of service.  He noted that he 
completed training which included carrying and using a rifle.  
He stated that, after he sustained a laceration injury to his 
left hand during his second period of service, he had reduced 
function in his left hand, such that, for example, he was no 
longer able to hold a rifle.  He asserted that after the 
injury in service his left hand became totally disabled.

The veteran's hearing testimony provided some information, 
particularly regarding the effects of the service injury on 
his left hand, that was not associated with the claims file 
at the time of the March 2000 rating decision.  The added 
information, when considered with previous evidence of 
record, relates to the question of whether the veteran had an 
increase in disability in his left hand during service.  
A showing of an increase in that disability during service 
would substantiate the service connection claim.  The 
evidence added through the hearing testimony raises a 
reasonable possibility of substantiating the claim on appeal.  
Therefore, the hearing testimony provided evidence that is 
both new and material, and that warrants reopening of the 
claim.

Reopened Service Connection Claim

Having granted reopening of the claim, the Board will 
consider the claim on its merits.  As noted above, no 
disorder of the veteran's left hand was noted on the report 
of the November 1951 examination at enlistment into the 
veteran's first period of service.  Therefore, VA must 
consider the veteran's left hand as having been in sound 
condition at that time, unless clear and unmistakable 
evidence demonstrates that the disability existed prior to 
service and was not aggravated by service.  Wagner, supra.  
The veteran has reported, and does not dispute, that he 
sustained burn injury of his left hand as a child, and that 
the hand had at least some scarring and contracture of the 
fingers when he entered service.  The evidence of left hand 
injury and residual impairment prior to service is clear and 
unmistakable.  The veteran does assert, however, that 
preexisting impairment of his left hand was aggravated by a 
laceration injury during service.  The veteran claims that 
the hand had less function after that injury.  In February 
1959, Mr. J. C. S. wrote that he had known the veteran since 
they were children.  Mr. S. stated that the veteran's hand 
was drawn before he entered service, but not to the extent 
that it was after he returned from service.  Clinical records 
from December 1956 indicate that the veteran's left hand was 
injured in childhood, and was reinjured in August 1956.  
There is evidence supporting an increase in disability of the 
left hand during service, so it cannot be said that there is 
clear and unmistakable evidence that disability of the left 
hand was not aggravated by service.  The presumption of 
soundness has not been rebutted.  Therefore, VA must, for 
purposes of adjudicating the veteran's claim, consider his 
left hand to have been in sound condition when he was 
examined in 1951 for enlistment and the veteran's claim is 
for service incurrence.

While no disability of the left hand was noted when the 
veteran entered service in 1951, contracture of fingers on 
his left hand was noted in medical records dated from 1953 
forward.  Treatment notes show that the laceration he 
sustained in August 1956 was fairly serious.  The laceration 
was ragged, it tore through old contracted scar, and it 
required sutures to close it.  The veteran has reported that 
his left hand had greater functional impairment after the 
laceration than before it.  In November 1956, the physician 
treating the veteran's hand indicated that the veteran had 
experienced slight limitation of extension of the left third, 
fourth, and fifth fingers since the childhood burn injury.  
The physician stated that, after healing of the August 1956 
wound, there was slight limitation of extension of the left 
second and third fingers, and limitation of extension, due to 
scar tissue, of the left fourth and fifth fingers.

The report of a March 1959 VA examination included the 
examiner's opinion that an accurate evaluation of the 
veteran's then current status, as compared to that prior to 
the laceration injury in service, could not be effected 
because there was no careful description of his deformities 
on the original induction examination.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  As VA must consider the 
veteran's left hand to have been in sound condition when he 
entered his first period of service, and as there is evidence 
that disability of the left hand worsened after the 
laceration injury in service in 1956, the Board concludes 
that the record supports service connection for the veteran's 
left hand disability.

As the Board has granted the veteran's claim on appeal, it is 
not necessary to discuss VA's compliance in this case with 
its duties to notify and assist the veteran in the 
development of evidence necessary to substantiate that claim.


ORDER

New and material evidence has been received; a claim for 
service connection for a left hand disability is reopened.

Entitlement to service connection for a left hand disability, 
with contracture of the fingers, is granted.




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


